       Case 2:19-cv-02139-DMC Document 15 Filed 04/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ZACHARY A. JONES,                                 No. 2:19-CV-2139-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). On

20   March 24, 2020, the Court directed plaintiff to show cause in writing why this action should not

21   dismissed for lack of prosecution. See ECF No. 12. Plaintiff’s counsel filed a response

22   indicating that the failure to file a timely opening brief was a result of the ongoing COVID-19

23   emergency and a delay in establishing remote working capabilities. See ECF No. 13. Good

24   cause appearing therefor, the order to show cause is discharged and plaintiff is granted an

25   ///

26   ///

27   ///

28   ///
                                                       1
       Case 2:19-cv-02139-DMC Document 15 Filed 04/27/20 Page 2 of 2

 1   extension of time to file an opening brief. Plaintiff’s opening brief shall be filed within 30 days

 2   of the date of this. Thereafter, briefing shall proceed consistent with the Court’s October 29,

 3   2019, scheduling order.

 4                  IT IS SO ORDERED.

 5

 6   Dated: April 24, 2020
                                                            ____________________________________
 7                                                          DENNIS M. COTA
 8                                                          UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
